Hand, Justice.
If the defence be not founded upon a written instrument for the payment of money only, in the possession of the attorney, he must have personal knowledge of all the material allegations of the answer, to enable him to verify {Code, § 157). In this case, no such instrument was the foundation of the defence, nor did the attorney possess the requisite knowledge. It is not necessary now to decide what knowledge the attorney must have when he is possessed of such an instrument.
The motion must be granted, but with leave to amend.
Ordered accordingly.